Citation Nr: 1111493	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a psychiatric disability, including dysthymic disorder.  

2.  Entitlement to an initial, compensable disability rating for allergic rhinitis, claimed as allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 until June 2005.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held via videoconference at the RO in December 2009.

The issue of an increased rating for the Veteran's service-connected psychiatric disability, including dysthymic disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's allergic rhinitis is manifested by obstruction of the nasal passage.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, and no higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6522, 6523 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial evaluation following the grant of service connection for allergic rhinitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and her post-service treatment records.  The Veteran was also afforded specialized VA examination to evaluate her service-connected rhinitis in June 2010, in substantial compliance with the Board's prior remand.  

This matter was previously before the Board in April 2010, when it was remanded for additional development.  The development in regards to the allergic rhinitis claim, which included obtaining a new VA examination and additional VA medical records, has been accomplished.  The remand also directed the RO to request that the Veteran provide information about her Jackson Hospital treatment, which the RO accomplished in letters in April and May of 2010.  The Veteran did not respond to those letters.  As such, the RO has completed the development requested in regards to the allergic rhinitis claim.


Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Merits of the Claim
 
The Veteran contends that her service-connected allergic rhinitis is more severe than indicated by the noncompensable rating previously granted her. She indicated, in her October 2007 Substantive Appeal, that an April 2007 test indicated a continuous problem with her nostril, and that she had obstruction of the nasal passages.  She reported that her nostrils were always dry, that she felt "stuffed," and that when she tried to resolve the problem she would get nose bleeds.  In her December 2009 Board hearing, the Veteran reported that she believed her nostril was always stuffed up.  

The Veteran's service treatment records generally indicated complaints of, or treatment for, allergic rhinitis.  For example, a March 2002 service treatment record diagnosed the Veteran with allergies.  Her December 2004 Physical Evaluation Board found her to have seasonal allergic rhinitis.  

The Veteran received a general VA examination in September 2005, which included a review of the claims file.  The Veteran reported allergy problems beginning in service, which included increased watery and red eyes, an itchy nose and eyes, and her voice occasionally being closed out from her throat. She reported that her sinus problem only occurred in spring and summer.  She complained that it interfered with breathing through her mouth, with flareups, and interfered with her nose; it was associated with one or the other nostril and some shortness of breath.  She reported some retronasal discharge in the morning.  She also complained of some nasal congestion, especially during the spring and summer season, and occasional sneezing.  

The September 2005 VA examiner found her nasal mucosa to be mildly hyperemic, with no swelling, crusting, or no nasal obstruction.  The examiner found no pain to palpation of the throat or paranasal sinuses.  The VA examiner diagnosed her with seasonal allergic rhinitis, with no evidence of chronic sinusitis found.  

A February 2007 private medical record, from Dr. N.S., noted that the Veteran complained of allergic rhinitis intermittently, that was nonseasonal.  The examiner found the nasal examination to reveal an unexpected granular mucosa with ulceration of the septum of the right-hand side and a small area of the left; there was also a small area noted on the inferior turbinate, mid portion on the left hand side.  The examiner noted that the CT scan revealed no abnormalities other than a large concha bullosa cell on the right.

VA outpatient treatment records generally indicate complaints of, or treatment for, the sinuses.  A December 2008 VA x-ray found the Veteran's paranasal sinuses to appear to be clear, with no evidence of mucosal thickening, though air fluid level or polyp/retention cyst was suggested.  The examiner found no bony erosion or other abnormality and found a normal examination of the paranasal sinuses.  

The Veteran received a VA examination in December 2008.  The Veteran reported that she has continued to have problems of burning, red eyes; sneezing, and rhinorrhea since service, based on the season (usually spring).  She reported taking medication daily. She denied having a chronic sinus infection, but reported usually having a sinus infection once a year.  She denied any purulent discharge and functional deficits.  The examiner found her to have allergic rhinitis.

The Veteran received another VA examination in June 2010.  The Veteran reported that she had nasal obstruction, difficulty breathing, and problems with allergies; she often had a "crusty feeling on the edge of her nose."  She claimed that a local ENT had told her that she had a nasal polyp and that was causing an obstruction.  The examiner found no evidence of sinus disease and no signs of nasal obstruction.  The examiner found, after physical examination, that there were no nasal polyps present, though there was a permanent hypertrophy of turbinates from bacterial rhinitis.  The examiner noted that a December 2008 x-ray found the paranasal sinuses to appear to be clear, with no evidence of mucosal thickening, air fluid level or polyp/retention cyst suggested; no bony erosion or other abnormality identified.

The examiner diagnosed the Veteran with allergic rhinitis and noted that it had a moderate effect on her chores, shopping, exercise, sports, and recreation, and no effect on her traveling, feeding, bathing, dressing, toileting, or grooming.  The Veteran claimed that pain limited her as to what she could do with daily activities.

In determining the current severity of the Veteran's allergic rhinitis, the June 2010 VA examiner opined that no medical evidence was found of a nasal obstruction or nasal polyp and the sinus films on file were normal.

During the June 2010 VA examination, the Veteran claimed that a local ENT had told her that she had a nasal polyp and that was causing an obstruction.  However, her statement as to what a physician told her does not constitute the necessary medical evidence as to her claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), citing Warren v. Brown, 6 Vet.App. 4 (1993) (For the proposition that an appellant's statement as to what a physician told him as a lay claimant does not constitute the requisite medical evidence of a medical diagnosis of medical etiology).

The Veteran has been rated under Diagnostic Code 6522, for allergic or vasomotor rhinitis.  A 30 percent evaluation would be warranted for polyps and a 10 percent evaluation without polyps, but with a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  38 C.F.R. § 4.97.

The medical evidence of record is consistent in finding that although the Veteran has made complaints regarding allergic rhinitis, she has consistently been found to not have polyps, such that a 30 percent disability rating is not warranted, under Diagnostic Code 6522.  

The record does not clearly indicate that she has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, due to her allergic rhinitis, to warrant a 10 percent disability rating, under Diagnostic Code 6522.  The September 2005 VA examiner found her nasal mucosa to be mildly hyperemic, with no swelling, crusting, or nasal obstruction. The February 2007 record from Dr. N.S. noted no abnormalities other than a large concha bullosa cell on the right.  The December 2008 VA x-ray noted that the Veteran's paranasal sinuses appeared to be clear. The June 2010 VA examiner opined that no medical evidence was found of a nasal obstruction, though the examiner did note that the Veteran had permanent hypertrophy of turbinates due to bacterial rhinitis.  

Under Diagnostic Code 6523, for bacterial rhinitis, a 50 percent disability rating would be warranted for rhinoscleroma.  A 10 percent disability rating would be warranted with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In view of the overlap in some of the symptomatology between the allergic rhinitis and bacterial rhinitis Diagnostic Codes, including the requirements for greater than 50 percent obstruction, and the circumstances of this case, the more recent diagnosis of bacterial rhinitis appears to be part and parcel of the service-connected allergic rhinitis.  The record has documented that the Veteran has had continuous problems with rhinitis - whether it be allergic or bacterial in nature - since service.  As such, her claim will also be considered under Diagnostic Code 6523 for bacterial rhinitis, by analogy.

The Veteran has not been diagnosed with rhinoscleroma as part of her bacterial rhinitis.  Thus, a 50 percent rating under Diagnostic Code 6523 is not warranted.

However, she would warrant a 10 percent disability rating under Diagnostic Code 6523 if she has bacterial rhinitis with permanent hypertrophy of turbinates and a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.

The June 2010 VA examination noted a permanent hypertrophy of turbinates from bacterial rhinitis.  Although the June 2010 examiner later opined that there was no medical evidence of a nasal obstruction, the Veteran has provided consistent reports of problems breathing and nasal stuffiness, such as in her February 2006 notice of disagreement and at her December 2009 Board hearing.  Various medical records also indicate complaints of, and treatment for, her rhinitis.  Moreover, the permanent hypertrophy of the turbinates indicates a narrowing of the nasal passages to at least some extent.  Affording the Veteran reasonable doubt and an interpretation of the rating code in a light most favorable to the Veteran, the Board finds that the turbinate hypertrophy results in a chronic restriction of airflow through the nasal passages. 

Although the evidence is contradictory, there is some medical evidence of likely nasal passage obstruction, due to the permanent hypertrophy of turbinates from bacterial rhinitis.  In addition, given the Veteran's consistent reports of breathing problems, the Board affords the Veteran the benefit of the doubt as to whether she has greater than 50 percent obstruction of nasal passage on both sides to warrant a 10 percent disability rating, under Diagnostic Code 6523 for bacterial rhinitis.  The Board thus grants a 10 percent disability rating for her service-connected allergic rhinitis.

As the Veteran has never been diagnosed with granulomatous rhinitis, consideration of her claim under the criteria Diagnostic Code 6524 would not be warranted.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  The evidence does not indicate that she has symptoms warranting a higher rating, such as nasal polyps under Diagnostic Code 6522, rhinoscleroma under Diagnostic Code 6523, or granulomatous rhinitis under Diagnostic Code 6524.

As the evidence of record is at least in equipoise, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for a compensable disability rating for her service-connected allergic rhinitis is granted with a 10 percent disability rating, and no higher.   


ORDER

Subject to the provisions governing the award of monetary benefits, a 10 percent evaluation, and no higher, for allergic rhinitis, claimed as allergies, is granted.  


REMAND

The Veteran further contends that her service-connected psychiatric disability, including dysthymic disorder, is more severe than indicated by the 10 percent disability rating previously granted for it.  

Although the RO provided the Veteran with a letter, dated August 2010, requesting that she provide a VA Form 21-4142, that was not the development directed by the April 2010 Board remand.  

The April 2010 Board remand noted that the Veteran had previously informed VA that she had received treatment for her psychiatric disability from Alamogordo Mental Health Services, by H.G, and a VA Form 21-4142.  The RO made an initial request for those records in July 2006.  

The April 2010 Board remand directed the RO to request the identified mental health records from mental health provider H.G., and if the RO was unable to obtain those records to inform the Veteran of that fact.  Those records were not requested.  The record does not indicate that the RO made a second request for those records or informed the Veteran as to whether it was unable to obtain those records.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request copies, at least twice, of all of the Veteran's identified mental health provider, H.G..  The address provided by the Veteran was 1208 N. New York Avenue, Alamogordo, NM 88310.  The phone number provided was (505) 437-8865.  

If the RO/AMC is unable to obtain the medical records, the RO/AMC will provide the Veteran with written notice of that fact. The notice should contain: (i) the identity of the records VA is unable to obtain; (ii) an explanation of the efforts made to obtain the records; (iii) a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) notice that the claimant is ultimately responsible for providing the evidence.

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


